 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaundry, Dry Cleaning&Dye House WorkersInternationalUnion,LocalNo.259,affiliated with the Laundry,Dry Cleaning &Dye House Workers International UnionandMorrison's of San Diego,Inc., d/b/aCalifornia Laundry&Linen Supply. Cases21-CC-902 and 21-CC-908.May 9, 1967DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND ZAGORIAOn October 27, 1966, Trial Examiner Charles W.Schneider issued his Decision in the above-entitledproceeding, finding that theRespondent hadengaged in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer also failed to find violations with respectto certain other allegations in the complaint andrecommended dismissal as to them. Thereafter, theGeneral Counsel and Respondent filed exceptions tothe Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer at the hearing and finds that no prejudicialerrorwas committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, with the following modifications.The facts show that Respondent Union representsthe employees of the primary employer, CaliforniaLaundry. In the early fall of 1965, the Union called astrike against California Laundry over renewal of acollective-bargaining agreement. The Union engagedin picketing at the premises of the primary employerand several other business establishments.' Picketswere given instructions to picket only consumerentrances, and to avoid any action which would leadto work stoppages or interruption of deliveries. Theparties stipulated that there were no work stoppagesor interruption of deliveries at any neutral location.We are here concerned with the postsettlementpicketing at the following business establishments:2Hollywood LaundryOn September 26, 1965, Respondent sent a lettertoHollywoodstatingthat witnesses had reportedthat Hollywood was doing struck work for CaliforniaLaundry. The letter advised that such action madeHollywood an ally of California Laundry and subjectto interdict of the strike. The letter continued byrequesting Hollywood to confirm or deny the reports,and unless Respondent was advised to the contrarywithin a reasonable time the information would beassumed to be correct, and Respondent wouldthereupon follow "appropriate lawful procedures."Hollywood received the letter on September 27, butdid not reply. Not receiving an answer, and havingobtained knowledge from a Hollywood driver and by"tail-gating" that Hollywood was performing workforCaliforniaLaundry, Respondent commencedpicketing with nonproductsignsatdelivery andcustomer entrances on October 8 and 11. At the timethe letter was received, Hollywood was doing struckwork for California Laundry, but had already ceasedperforming such work at the time picketing began.Respondent withdrew its pickets immediately uponbeing informed that California's relationship withthe primary employer had terminated.In finding such picketing to be violative of Section8(b)(4)(i) and (ii)(B), the Trial Examiner relied on theabsence of an ally relationship at the time picketingwas instituted by Respondent. In his view,Respondent's good-faith, yet mistaken, belief thatHollywood was performing struck work when thepicketing commenced, was no defense. He alsoreasoned that Hollywood was not under a duty toinform Respondent when it ceased such work. Wedisagree.Hollywood, having elected because of the strike toperform work for the struck employer, lost both itsstatusas neutral and its concomitant right to beisolated from pressures attendant to the basic labordispute. There is neither a showing nor suggestionthattheRespondentknew,orcouldhavedetermined through exercise of ordinary diligence,that Hollywood, during the course of the picketing,had terminated its assistance to the primaryemployer. Indeed, Respondent's letter of inquiry,having gone unheeded by Hollywood, coupled withits knowledge that Hollywood had performed struckwork, provided strong cause to believe that the allyrelationship continued.In these circumstances, we cannot agree with theTrialExaminer's view that an employer whichenmeshes itself in a primary labor dispute is,ipso'Prior to the picketing described herein, Respondent engagedin nonproduct picketing at various business establishments in theareaAn 8(b)(4)(i) and (ii)(B) charge was filed by CaliforniaLaundry against RespondentOn September 29, 1965, theRespondent entered into a settlement agreement disposing ofsuch charge A second charge was filed against Respondent onNovember 24, 1965, and amended on December 29, 1965, andJanuary 11, 1966, alleging that Respondent had engaged in further8(b)(4)(i) and (u)(B) conductOn January 4, 1966, the RegionalDirector withdrew approval of the settlement agreement andissued the instant complaint on February 14, 19662 In the absence of exceptions,we adoptproformathe TrialExaminer's failure to find Respondent's postsettlement picketingof the Cuyamaca Club violative of Section 8(b)(4)(i) and (u)(B) ofthe Act.164 NLRB No. 55 CALIFORNIA LAUNDRY & LINEN SUPPLY427facto,to be regardedas a neutral,subject to fullprotection of 8(b)(4)(B) merely upon its ceasing to dobusinessfor a struck employer. In this regard, it isimportant to note that an employer electing toperform work in aid of a primary labor dispute doesnot have the same standing, for purposes of theboycott provisions of the Act, as other persons doingbusinesswith the primary employer. As stated bythe Second Circuit inRoyal Typewriter Co.:3Where an employer is attempting to avoid theeconomic impact of a strike by securing theservices of others to do his work, the strikingunionobviously has a great interest, and wethink a proper interest, in preventing thoseservices from being rendered. This interest ismore fundamental than the interest in bringingpressure on customers of the primary employer.Nor are those who render such servicescompletely uninvolved in the primary strike. Bydoing the work of the primary employer theysecure benefits themselves at the same timethat they aid the primary employer. The allyemployermay extricate himself from thedispute and insulate himself from picketing byrefusing to do that work.To hold as did the Trial Examiner that pressuresbrought to bear upon an ally are converted toproscribed secondary action where the picketinglabororganization is notshown to have knowledgethat the picketed employer's statusas a primarycombatant had changed, is to disregard the longestablished distinction between an ally and otherneutralemployers. In our opinion, to give effect toboth this distinction and the accommodation whichmustbemaintainedbetween the competinginterests underlying Section 8(b)(4)(B) of the Act,4the ally, in order to expunge its identity with theprimary dispute, is under an affirmative duty tonotify the picketing union that struck work shall nolonger be performed. Accordingly, there being noshowing that Respondent was so informed herein,we shall dismiss the 8(b)(4)(B) allegations relative toHollywood.La Costa and Campus Chuck WagonRestaurantLa Costa Development Project is engaged in thebusiness of constructing condominium homes andsingle-dwellingunitsfor sale to the general public.The Development also operates country clubfacilities and a spa for residents of these buildings.On December 23, 1965, the Union commencedpicketing. On that day and the following day, broadlyworded, nonproduct picketsigns5were carried bythe pickets in addition to consumersigns,6which theUnion continued to display after December 24. Theparties stipulated that this picketing took place attwo of the three entrances to La Costa, all of whichare used commonly by customers, deliverymen, andemployees.Chuck Wagon Restaurant was picketed by theUnion on December 10 and 17, 1965, with theconsumersignsused at La Costa. However, ChuckWagon only used linenin itskitchen and not inconnection with any of its services to the public.Upon learning of the picketing on December 10,Yale Kahn, president of Chuck Wagon, contactedthe Union to find out why the picketing was takingplace.Kahn credibly testified that the Unioninformed him that the picketing was because ofChuckWagon'suseof scab labor and wouldcontinue until such practiceceases.In response toKahn's question of whether the pickets would beremoved if he "would take steps to bring in anotherlaundry," the union agent replied in the affirmative.The pickets were then removed, but returned againon December 17. Kahn was again informed that theuse of scab labor was the reason for the resumptionof picketing. After Kahn informed the Union that thecompany was in the process of changing linensuppliers. the union agent assured Kahn that thepickets would be removed.The Respondent contends that in both instances itwas acting in good faith. With respect to the 2 daysof picketing at La Costa with nonconsumer signs,Respondent offers a defense of inadvertency, andcontends that the limited use of suchsigns was3N L R.B v. Business Machines and Office ApplianceBEINGSUPPLIEDTOBUSINESSESTABLISHMENTS.Mechanics Conference Board, Local 459 [Royal Typewriter Co ],CALIFORNIA LINEN SUPPLYEMPLOYEES ARE ON STRIKE228 F 2d 553, 558 (C A 2)PLEASE DONOT USE THESEPRODUCTSDEMAND PAPER4Thus, in applying the secondary boycott provisions of the Act,TOWELS AND NAPKINSit is the duty of the Board to balance"the dual congressionalobjectives of preserving the right of labor organizations to bringpressure to bear on offending employers in primary labor disputesand of shielding unoffending employers and others from pressuresin controversies not theirown" N.L.R.B v Denver Building andConstruction Trades Council [Gould & Preisner],341U.S. 675,692' The picketsigns read.(BREITBARD AWARD)(LOW WAGES,NO SECURITY,VERY FEW HOLIDAYS,NO SICK LEAVE OR INSURANCE PROGRAM)6 The consumer signs read.TO THE CUSTOMERTHE CALIFORNIA LINEN SUPPLY COMPANY PRODUCTS ARETHANK YOU,LAUNDRY, DRY CLEANING ANDDYE HOUSE WORKERS,INTERNATIONAL UNION,LOCAL 259TO THE CONSUMERCALIFORNIA LINEN SUPPLY PRODUCTS ARE BEING SUPPLIED TOTHIS BUSINESS ESTABLISHMENT.CALIFORNIA LINEN SUPPLYEMPLOYEES ARE ON STRIKE PLEASE DO NOT USE SUCH PRODUCTS.DEMAND PAPER TOWELS AND PAPER NAPKINS INSTEAD THANKYOU LAUNDRY,DRY CLEANING AND DYE HOUSE WORKERSINTERNATIONAL UNION, LOCAL 259. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDinsufficienttoconverttheotherwise lawfulconsumer picketing at that location. In regard to theconsumer picketing carried on at Chuck Wagon,Respondent contends that it discovered for the firsttime at the hearing in theinstantcase that ChuckWagon does not use the primary employer's productin therestaurantbut only in the kitchen.In rejecting Respondent's good-faith defense, theTrial Examiner concluded that the introduction ofnonproductsignsinto a consumer picket line at LaCosta was incompatible with a good-faith effort tocomply with theTree Fruits'exception to 8(b)(4)(B).TheTrialExaminer also found that theRespondent's consumer picket line at Chuck Wagonviolated Section 8(b)(4)(B). In so finding, he relied onevidence showing that Chuck Wagon was beingpicketed because of its use of scab labor and the factthat the restaurant does not have for customer usethe linen services of the primary employer. The TrialExaminer reasoned that good faith required at leasta personal visit to, or communication from, theneutralemployer to determine whether customersdid, in fact, use the product of the primary employer.While we agree with the Trial Examiner that inbothinstancesRespondentviolatedSection8(b)(4)(ii)(B),8we predicate such finding on thefailureof the Respondent to take reasonableprecautions to meet theTree Fruitsrequirement thatthe picketing have a reasonably direct impact on theprimary employer and not be designed to inflictgeneral economic injury on the business of theneutrals.As recently stated by the Tenth CircuitCourt of Appeals:'InTree Fruits,the Supreme Court concludedthat the 1959 amendments to the NationalLabor Relations Act were intended by Congressto proscribe peaceful union activity only whereexperience had shown the activity to be one ofthose "isolated evils" not otherwise protectedby the First Amendment. Broadly stated, theeviltowhich the 8(b)(4) amendments aredirected is secondaryunionactivity which doesnot encompass some direct action against theprimaryantagonist,whether that antagonist bean employer or a rival union ....The inclusion at La Costa of signs which failed toclearly identify either a product or the primaryemployer was so ambiguous as to "create ... aseparate dispute with the secondary employer [LaCosta]" and to constitute "pressure designed toinflictinjuryon ... [La Costa's] businessgenerally."10 The Respondent's picketing of ChuckWagon was similarly aimed at bringing pressure tobear upon the neutral restaurant rather than theprimary employer. Thus, while the restaurant'scustomers failed to come into contact with anyproduct of the struck laundry, Respondent made noeffort, and had no intention, to determine whethersuch products were being handled inamannerpermitting legitimate picket line appeals to patronsoftheneutralestablishment."Inthesecircumstances, we find that the picketing of LaCosta and Chuck Wagon was not sufficientlyidentifiedwith either a primary product or theprimary employer to be considered as merely anattempt "to persuade customers not to buy thestruck product."12 Rather, we find the conclusioninescapable that it was aimed at the neutralpremises generally, and therefore did "threaten,restrain and coerce" the neutral employers withinthe meaning of Section 8(b)(4)(ii)(B) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, asmodifiedbelow,and hereby orders that theRespondent, Laundry, Dry Cleaning & Dye HouseWorkers InternationalUnion,LocalNo. 259,affiliatedwith the Laundry, Dry Cleaning & DyeHouseWorkers International Union, San Diego,California, its officers, agents, and representatives,shall take the action set forth in the Trial Examiner'sRecommended Order, as herein modified:1.Delete paragraph 1(a) of the Trial Examiner'sRecommended Order.2.Delete Hollywood Laundry and Dry Cleaners,Inc., from paragraph 1(b) and 2(b) of the TrialExaminer's Recommended Order, and renumberparagraph 1(b) as 1(a).3.Delete the first indented paragraph of theAppendix attached to the Trial Examiner's Decision.4.Delete Hollywood Laundry and Dry Cleaners,Inc., from the list of employers and from the secondT 377 U.S. 588We agree with the Trial Examiner's finding that based onRespondent's postsettlement 8(b)(4)(ii)(B) conduct, the RegionalDirector properly set aside the settlement agreement However, inview of the fact that neither the presettlement nor postsettlementpicketing caused any work stoppages or interruptionof deliveries,we find it unnecessary to pass upon whether such picketing byRespondent also violated Section 8(b)(4)(i)(B) of the ActWe shalltherefore limit the scope of the remedial order to thatpresettlement and postsettlement picketing that is proscribed bySection 8(b)(4)(u)(B)of the ActBuildingServiceEmployees International Union(IndustrialJanitorial Service),151NLRB 1424, 1425, enfd. 367 F 2d 227(C A. 10)i"Tree Fruits,supra p. 72" In finding that Respondent had no intention of determiningwhether ChuckWagon customers came into contact with theprimary product,we rely particularly on the conversationsbetween Yale Kahn, pres.dent of Chuck Wagon,and UnionRepresentatives Mathers and Lampert in which the Union madeno effort to ascertain the use of the struck product, choosinginstead to inform Kahn that he was being picketed because of hisuse of scab labor and that such picketing would cease if Kahnwould bring in another laundry Accordingly,we agree with theTrialExaminer that Respondent'spicketing of La Costa andChuckWagon were for objects proscribed by Section 8(b)(4)(ii)(B)of the Act12Local 254,BuildingServiceEmployees International Union(University Cleaning Co), 151 NLRB 341, 347 CALIFORNIA LAUNDRY & LINEN SUPPLYindented paragraph of the Appendix attached to theTrial Examiner's Decision.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASECHARLESW.SCHNEIDER,TrialExaminer:OnSeptember 22, 1965, a charge in Case 21-CC-902 was dulyfiled byMorrison'sof San Diego, Inc., d/b/a CaliforniaLaundry& Linen Supply, herein called CaliforniaLaundry,allegingthatLaundry, Dry Cleaning & DyeHouseWorkersInternationalUnion, Local No. 259,affiliatedwith the Laundry, Dry Cleaning & Dye HouseWorkersInternationalUnion,hereincalledtheRespondent, had violated Section 8(b)(4)(i) and (ii)(B) of theNational LaborRelationsAct, as amended. The charges inCase 21-CC-902 were settledpursuant to a settlementagreementwhich wasentered intoby the Respondent andapproved by the Regional Director on September 29, 1965,in which the Respondent agreed to cease and desist fromthe practices with which it was charged.On November 24, 1965, a second charge was filedagainst the Respondent and amended on December 29,1965, and January 11, 1966, alleging that the Respondenthad engaged in furtherviolationsof Section 8(b)(4)(i) and(ii)(B).This charge is Case 21-CC-908. Subsequent to thefiling of the charge in 21-CC-908 the Regional Directorfound that the Respondent had breached the terms of thesettlement agreementapproved by him on September 29,1965; the Regional Director thereupon withdrew approvalof the settlementagreementand notified the parties of thisactionon January 4, 1966. A consolidated complaint wasthen issued on February 14, 1966, in Cases 21-CC-902and 21-CC-908allegingthat the Respondent had violatedSection 8(b)(4)(i) and (ii)(B) of the Act, in that by picketingand otheraction ithad induced and encouragedindividuals employed by various secondary employers toengage in concerted refusals to perform services for theirrespective employers, and coerced such employers withthe object of forcing or requiring them to cease doingbusinesswith or handling the products of CaliforniaLaundry.The Respondent duly filed its answer denying thecommission of unfair labor practices. The Respondentdenied breaching the settlement agreement. Affirmativelyit pleaded that the picketing was constitutionally protectedconsumer picketing for the sole purpose and object oftruthfully advising the public of the existence of theRespondent's labor dispute with California Laundry.On May 24, 1966, a hearing was held upon due notice inSan Diego, California, before Trial Examiner Charles W.Schneider. All parties were represented by counsel andwere afforded full opportunity to introduce and to meetmaterial evidence, to argue orally, and to submit briefs.'The principle of law to the effect that an employer whoundertakes to perform for a struck employer work which wouldordinarilybe done bythe striking employees,aligns himself withthe struck employer, becomes his ally, and may be picketed in thesame mannerDouds vMetropolitan Federation of Architects,Local2.i1 (Ebasco Services), 75 F Supp 672 (D C N Y) See alsoN L R B v. Business Machines & Office Appliance Mechanics,Local459[Royal Typewriter Co], 228 F 2d 553 (C A 2) The lawof those cases was unaffected by amendments to the Act made bythe Labor-Management Reporting and DisclosureAct of 1959See H. Conf Rep on S 1555, H Rep 1147, 86th Cong 1st sess p38. Leg Hist of the LMRDA of 1959, p 942429Briefs have been filed and have been considered. A motionof the General Counsel to correct the transcript filed afterthe close of the hearing, is hereby granted.Upon the entire record in the case, the stipulations ofthe parties, and from my observation of the witnesses, Imake the following further findings:1.JURISDICTIONAL FACTSThe Charging Party, California Laundry, withitsmainofficeandprincipal place of business at San Diego,California,isand has been at all times material hereinengaged inthe operation of an industrial and commerciallaundry.During the preceding12monthsCaliforniaLaundry performed services for the United States Navyvalued in excessof $100,000.It is alleged in the complaint, admitted in the answer,and found that California Laundry andthe varioussecondary employers referredto hereinafter are engagedin commerce within the meaning of Sections2(6) and (7)and 8(b)(4) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is admitted and found that Laundry, Dry Cleaning &Dye House WorkersInternationalUnion, Local No. 259,affiliatedwith the Laundry, Dry Cleaning & Dye HouseWorkersInternationalUnion,isa labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The IssueThe case involves the purpose and object of theRespondent's picketing of other employers in furtheranceof a labor dispute with California Laundry. The GeneralCounsel contends that the Respondent's activity, some ofwhichwas in the nature of consumer or publicitypicketing, constituted unlawful inducement of employeesand coercion of employers under Section 8(b)(4)(i) and(ii)(B) of the Act to require the picketed employers to ceasedoing business with California Laundry.TheRespondentdeniestheGeneralCounsel'sallegations, and urges a number of affirmative defenses.Principally these include the "ally" doctrine,' and acontention that the Respondent's consumer or publicitypicketing is protected by the proviso to Section 8(b)(4}z andby the First Amendment to the Federal Constitution.Particularly the Respondent urges that consumer orpublicity picketing of commercial customers of CaliforniaLaundry is validated by decisions of the United StatesSupreme Court in theTree FruitsandServettecase S.3Subsidiary issues are whether the Respondent made areasonable, good-faith attempt to apply the doctrines ofallied employer and consumer picketing, and if so whetherthis constitutes a valid defense to conduct which might2 Insofar as pertinent here,this proviso to Section 8(b)(4) readsas follows.Provided further,That for the purposes of thisparagraph(4) only,nothing contained in such paragraph shallbe construed to prohibit publicity, other than picketing, forthe purpose of truthfully advising the public,includingconsumers and members of a labor organization, that aproduct or products are produced by an employer with whomthe labor organization has a primary dispute"N L R B v Fruit and Vegetable Packers & Warehousemen,Local 760, et al. [Tree Fruits LaborRelationsCommittee, Inc ],377 U S58, N L R B v Servette, Inc , 377 U S46. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDotherwise be within the proscription of the Act. TheGeneralCounsel asserts that reasonable, good-faithconduct is not a defense in the particular area of Section8(b)(4) involved, and further contends that theTree Fruitsdecision is inapplicable.B.The FactsExcept for the incident involving Campus Chuck WagonRestaurant, discussed hereinafter, there is no dispute as tothe facts, they being either admitted or based onuncontradicted stipulated evidence. The Respondent isthe collective-bargaining representative of the employeesofCaliforniaLaundry. In early fall 1965, under thedirection of E B. Richardson, Grant Richardson, and LarrySmith, the Respondent engaged in a strike againstCalifornia Laundry, the primary employer, over renewal ofa collective-bargaining contract, and on September 21,1965, began picketing at the premises of CaliforniaLaundry. On the same date th'e Respondent engaged inpicketing or other activities at other establishments in thearea: The Cuyamaca Club, Mission Valley Inn, Town andCountry Motel, Paul Picco's Signal Service Station, andthe United States National Bank Building. The picketsigns were seen by the employees and employers of theseenterprises.No work stoppage or interruptions ofemployment occurred at any of the establishments.The picket sign used on these occasions read as follows:WAR ON POVERTYBREITBARD BROTHERSLAUNDRY WORKERSON STRIKEAt the United States National Bank Building anadditional picket sign was carried, reading:ON STRIKELAUNDRY, DRY CLEANING AND DYE HOUSEWORKERS, INTERNATIONAL UNION, AFFILIATEDWITH THE INTERNATIONAL BROTHERHOODOF TEAMSTERS4At the United States National Bank Building picketinglasted 1 hour, and terminated when the building manager,John Palermo, telephoned Union Agent Larry Smith andtold Smith to remove the picket, that the building would dobusiness with another laundry. The Bank Building housesabout 70 tenants, includinga nationalbank, the CuyamacaClub, and a number of national corporations.The Coronado Hospital uses the services of CaliforniaLaundry. On or about September 20, 1965, one of theRichardsons threatened F.O. McKay, administrator ofCoronado Hospital, that his linen service might beinterrupted and the hospital picketed if it continued to dobusinesswithCaliforniaLaundry. Though Coronadocontinued to do business with California Laundry there isno evidence that it was picketed.On September 21. 1965, after a truckdriver forInterstateRestaurant Supply, a restaurant supplier, hadmade a delivery to an unpicketed entrance to MissionValleyInn, a unionpicket at another entrance appealed tothe driver not to make deliveries to the Inn. The picket lefthis post and asked the driver whether he was going tocross the picket line. When the driver replied that he hadalready made his delivery and had not known of the picketline, the picket told him, "You are not supposed to make adelivery here."On September 22, 1965, charges of violation of Section8(b)(4)(i) and (ii)(B) were filed by California Laundry inCase 21-CC-902.On or about September 24, 1965, Louis J. Lampert, anInternationalrepresentativeof the Union, assumeddirection of the labor dispute. Lampert proceeded toremove the picketing from the premises of the secondaryemployers, and on September 29 entered into a settlementagreement with the Regional Director disposing of thecharge in Case 21-CC-902. Lampert then embarked upona program for conduct of the strike which included writtenappeals for support directed to employers who didbusiness with California Laundry, and, later, appeals tothe public at the premises of certain of those employers inthe form ofconsumeror publicity picketing. In additionthe program included primary picketing of HollywoodLaundry as an ally of California Laundry.In initiatingthiscampaign, Lampert directed formletters bearing the signature of Robert Mathers, presidentof Local 259, to be sent to various employers, includingthose previously picketed. The first letter, mailed on orabout September 24, 1965, wassenttoa number ofsecondary employers who used the products or services ofCaliforniaLaundry, and requested their support, butassured them that the Union contemplated no actionagainst them if such support was not given. The letterfurtheradvised these employers that any picketingthereaftercarriedonwouldbe lawful consumerinformational picketing, in accordance with theTreeFruitsandServettecases,' at places using CaliforniaLaundry products or services urging the public not topurchase such products or services. These employerswere also informed in the letter that their employeeswould be advised not to stop work and delivery menadvisednot to interrupttheir services.The second letter, mailed on or about September 26,1965, was sent to employers in the laundry business. Thisletter stated that witnesses had reported that the employerwas doing laundry work for California Laundry which thelatter was unable to perform because of the strike. Theletter advised that such action made the employer an allyof California Laundry and subject to be included in thestrike.The recipients were asked to confirm or deny thereports,and were further informed that unless theRespondentwas advised to the contrary within areasonabletimethe information would be assumed to becorrect, and the Respondent would thereupon follow"appropriate lawful procedures."Postsettlement PicketingHollywood Laundry and Dry Cleaningreceived a copyof the Respondent's September 26 letter on September 27,but did not reply to it. Not receiving an answer, theRespondentcommenced to picket Hollywood onOctober 8, 1965, at delivery and customer entrances withseveral types of picketsigns.On October 8 the picketinglasted from10 a.m. until noon.The first type of picket sign used at Hollywood said:The Respondent has close associations with the TeamstersWAR ON POVERTY.Union in this area and received assistance from it in this disputeBREITBARD BROS. CALIFORNIALAUNDRYWORKERS'See fn 3,supraON STRIKE CALIFORNIA LAUNDRY & LINEN SUPPLY431The second type of sign bore the legend:ON STRIKELAUNDRY DRY CLEANING AND DYE HOUSEWORKERSINTERNATIONAL UNIONAFFILIATED WITH INTERNATIONALBROTHERHOOD OFTEAMSTERSA third type said:HOLLYWOODWORKERSSTAY ON YOUR JOB FOR NOWThe fourth read:HOLLYWOODWORKERSSTAY ON YOUR JOBSTRIKEAGAINST CALIFORNIA AT PRESENTOn October 11, 1965, the Union again picketedHollywood with the same or similar signs;this time from 8a.m. to 12:30 p.m. There has been no recurrence ofpicketing at Hollywood since that date.At the time Hollywood received the Respondent's letteritwas doing work for California Laundry; at anotherunspecified time (but not during any period of picketing)Hollywoodalsopurchased towels from CaliforniaLaundry.However, on the datO the picketing began,Hollywood was not doing work for California Laundry, anddid not anticipate doing any. There is no evidence that ithas performed any such work since.The Consumer or Publicity PicketingAfterthesettlementagreement,picketingwithconsumer signs was institutedat the premises of severalsecondary employers who used the services of CaliforniaLaundry. These were the Cuyamaca Club, the La CostaDevelopment Project, and the Campus Chuck WagonRestaurant.The picket signs used were seen byemployees and employers at these establishments. Nowork stoppagesor interruptionof deliveries occurred atany of these locations. Pickets were given specificinstructions,both orally and in writing, to avoid any actionwhich would lead to such stoppages or interruptions. Theywere also cautioned against involvement in altercations,directedtopicketonlyconsumer entrances, andinstructed not to request customers of the establishmentsnot to patronize them.The Cuyamaca Club:Picketing with consumer signswas commenced on November 12, 1965, at the CuyamacaClub located in the United States NationalBank Building.The picket sign used read as follows:TO THE CONSUMERTHE CALIFORNIA LINEN SUPPLY CORPORATION PRODUCTSARE BEING SUPPLIEDTO THE CUYAMACA CLUBCALIFORNIA LINEN SUPPLY EMPLOYEES ARE ON STRIKEPLEASE DO NOT USE SUCH PRODUCTSDEMAND PAPER TOWELS AND PAPER NAPKINS INSTEADTHANK YOULAUNDRY, DRY CLEANING & DYE HOUSE WORKERSINTERNATIONAL UNION LOCAL 259The Cuyamaca Club offers various health and exerciseservices, including a gymnasium and a steamroom, andbreakfast on request.Except for Monday when it opens at 10 a.m. and closes(except for the bar) at 2 p.m., and Saturday when theopening hour is 6 p.m., the Cuyamaca Club is open forbusiness each weekday from 11 a.m. until midnight.However, employees begin reporting for work at 8:30 a.m.Though there is some conflict in the evidence, the affidavitof International Representative Lampert establishes thatuntilJanuary 24, 1966, picketing at the club was on a 5-hour basis, 8:30 a.m. to 1:30 p.m., and thereafter from11:30 a.m. to 4:30 p.m. Lampert's affidavit further statesthat the 8:30 hour was established in the belief that theClubwas open at that time, but upon receipt ofinformation in mid-January to the effect that the openinghour was 11 a.m. and that customers did not begin toarrive until about 11:30 or later, the picketing hours werechanged accordingly.6La Costa:La Costa Development Project is engaged inthe business of constructing condominium homes andsingle-dwelling units for sale to the general public. It alsooperates country club facilities and a spa for residents ofthese buildings. At all times material La Costa used thelaundry services of California Laundry.Picketing at La Costa commenced on December 23,1965.On that day and the following day hand-letteredsigns reading as follows were carried by the pickets:(BREITBARDAWARD)?(LOW WAGES, NO SECURITY, VERYFEW HOLIDAYS, NO SICK LEAVEOR INSURANCE PROGRAM)These signs were used only on those 2 days. In additionpickets carried two consumer signs as follows:TO THE CUSTOMERTHE CALIFORNIA LINEN SUPPLY COMPANYPRODUCTS ARE BEING SUPPLIED TO BUSINESSESTABLISHMENTS. CALIFORNIA LINEN SUPPLYEMPLOYEESARE ON STRIKE.PLEASE DO NOT USE THESE PRODUCTS ....DEMAND PAPER TOWELS AND NAPKINS.THANK YOU,LAUNDRY, DRY CLEANINGAND DYE HOUSEWORKERS,INTERNATIONALUNION, LOCAL 259.TO THE CONSUMERCALIFORNIA LINEN SUPPLY PRODUCTS ARE BEINGSUPPLIEDTO THIS BUSINESS ESTABLISHMENT.fiLampert's affidavit concerning the hours of picketing isaccepted on the basis of a statement at the hearing by counsel forRespondent,apparently with the concurrence of the GeneralCounsel, to the effect that that portion of the affidavit was notcontroverted,and that he therefore did not propose to examineLampert thereon In fact there is conflicting evidence in therecord in this respect in the form of an affidavitof John JPalermo, building manager ofthe UnitedStates National BankBuilding7Apparentlyan ironic reference to an official of CaliforniaLaundry whoreceived a civic award 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDCALIFORNIA LINEN SUPPLY EMPLOYEES ARE ONSTRIKE.PLEASE DO NOT USE SUCH PRODUCTS.DEMAND PAPER TOWELS AND PAPER NAPKINSINSTEAD. THANK YOU. LAUNDRY, DRY CLEANING ANDDYEHOUSEWORKERS INTERNATIONAL UNIONLOCAL 259.Picketing continued at La Costa after December 24,1965, with only the consumer signs. All this picketingoccurred at two of the three entrances to La Costa, all ofwhich are used by customers, employees, and deliverymenalike.Campus Chuck Wagon Restaurant:As part of theRespondent's consumer appeal program, Campus ChuckWagon Restaurant was picketed on December 10 and 17with the "To the consumer" signs used in the picketing atLa Costa. For reasons not explained, Chuck Wagon wasnot sent acopy of the September 24 letter from theRespondent to secondary employers appealing for theirsupport in the labor dispute.Chuck Wagon uses no linen products, such as towels,tablecloths, or napkins, in its services to the public.It useslinenonly in its kitchen. Thus a consumer-appeal programatChuck Wagon directed to customer use of CaliforniaLaundry napery had no basis in fact-a circumstance ofwhich the Respondent claims it had no knowledge untilthe hearing hereinAnnaBornstein,Chuck Wagon's manager, observed thepickets on December 10 and phoned Yale Kahn, presidentof Chuck Wagon Corporation. Kahn telephoned UnionPresident Mathers to determine why Chuck Wagon wasbeing picketed. According to Kahn's testimony, he wastold by Mathers that the picketing was due to ChuckWagon's use of "scab" labor, and would be continued untilChuck Wagon ceased to use such labor. Kahn's testimonyfurther indicates that Mathers additionally referred to thefact that the picket line was to inform customers. Kahnthen asked whether the pickets would be removed if he"would take steps to bring in another laundry." Mathersreplied affirmatively.Asked by Kahn to recommendanother laundry, Mathers refused. Shortly thereafter thepicketing terminated.On or about December 17 the picketing was resumed.AgainKahn calledMathers,who referred him toInternationalRepresentative Lampert. Lampert told Kahnthat the continued use of "scab" labor or napery was thecause of the renewed activity. Kahn informed Lampertthat he was in the process of changing laundries, but thatbecause of the holidays the changeover could not beeffecteduntil aboutthe first of the year. Lampert thenassured Kahn that the pickets would be removed, and theywere.Mathers' recitation of his conversations with Kahndifferswith respect to the statement about "scab"labor-Mathers denying that he made any such reference.However, Lampert's affidavit admits,inter alia,thesubstantial correctness of Kahn's statement attributing asimilar remark to Lampert in their conversation. BothMathers and Lampert testified that they informed Kahnthat the Respondent was engaging in a program ofconsumer picketing directed to securing customer refusalof California Laundry napery: "to ask for paper productsin lieuof the Californialinen."Two issues are raised by this testimony: (1) whetherMathers and Lampert explained and Kahn understood thatthe picketing was solely an appeal to customers not to uselinenwhile patronizing the Chuck Wagon, and (2) whetherMathers told Kahn that his use of "scab" labor was thereasonfor the picketing.As to the first issue, if Kahn was in fact informed byeitherMathers or Lampert of the limited nature of theappeal, it seems probable that he would immediately havetold them that the Chuck Wagon provided no linen forcustomer use. It is unlikely that if Kahn had been aware ofthe asserted purpose of the picketing he would notimmediately have apprised Mathers and Lampert of thetrue facts. Considering Kahn's desire to rid himself of thepickets,asevidenced by hiswillingnesstochangelaundries, his failure to enlighten the Unionas tothe factthat he did not supplylinenfor customer use could havebeen due only to his ignorance of the type of campaignbeing conducted.As to the second issue raised by this testimony,that is,whether the reason for the picketing was stated byMathers to be Kahn's use of "scab" labor, the probabilitiesagain support Kahn.While the statement attributed byKahn to Mathers in this regard appears indiscreet in thelight of the Respondent's apparent effort to clothe itspublicly-evidencedconsumeractivitiesinlegalframework, it is to be noted that Lampertmade a similarstatementto Kahn. So far as the recordreveals,Kahn wasa disinterested witness who had no motive to dissemble ordistort. "Scab" labor is not a phrase likely to result frommistakentranslationor faulty recollection. If Kahn'stestimonyis inerror, I think it must be willfully so. Basedon my observation of Kahn and his role in the dispute, Iconsider that possibility unlikely. I therefore credit Kahn'saccount of his conversation with Mathers.To be sure, this does not establish that the Union wasnot appealing to the public. The explanation that thepicketing was due to the use of "scab" labor or laundry isnot irreconcilable with an object of securing customerrejection of the strucklinen. It is,however, a significantindication that, contrary to the Respondent'sclaim, itsconsumer picketing was not directed solely to the public orcustomers of the secondary employer.Whether, ascontended by the Respondent, if directed to Chuck Wagonthe picketing would neverthelessbe legal, is inthis respectbeside the point.C. Argumentsand ConclusionsSince the charge inCase 21-CC-902 wasthe subject ofa settlement agreement,pursuance of that charge isbarred unless the Respondent failed to comply with theagreement or continued to commit unfair labor practices.UnitedDairy Co.,146NLRB 187,189.However, theRespondent's presettlement conduct may be consideredas background evidence bearing on the Respondent'smotive or object in its postsettlement activities.NorthernCaliforniaDistrictCouncil ofHodcarriers(Joseph'sLandscaping Service),154 NLRB 1384, footnote 1. It isfound that the Respondent'spresettlement conduct,previously described, establishes a purpose as of that timeof inducing employees of secondary employers to refuse toperform employment services,and of coercing secondaryemployers,in connection with the strike against CaliforniaLaundry.Whether that purpose was also a factor in theRespondent's postsettlement activity is an issue here.1.The contentions as to postsettlement picketingWith respect to the Respondent's conduct following thesettlement,the General Counsel's basic theory is that CALIFORNAI LAUNDRY & LINEN SUPPLY433consumer picketing which has the effect of requiring thecustomer of a secondary employer to cease dealing withhim is improper, and that such was the situation here. Inaddition,theGeneralCounselcontends that theRespondent engaged in illegal postsettlement primarypicketing of a secondary employer, Hollywood. As to theprimary picketing, the Respondent defends on the groundthat Hollywood was an ally of California Laundry, that is,was doing struck work for it. (See footnote1, supra.)Withrespect to the consumer picketing issue, the Respondentrelieson the decisions of the Supreme Court in theServetteandTree Fruitscases (see footnote3, supra),andalso urges that its activities constituted constitutionallyprotected speech.Insofar as applicable here,Servetteestablished that theclause in the proviso to Section 8(b)(4) of the Actpermitting publicity concerning "products ... producedby an employer with whom a labor organization has aprimary dispute" (footnote2, supra),embraces productsdistributedby a primary disputant who is not amanufacturer or processor of the goods-in theServettecase, a distributor. The Supreme Court's opinion indicatesthat a primary disputant in the service industry is aproducer of products within the meaning of that priviso.8It is therefore found that the subject of the consumerpicketing in this case, namely, the services of CaliforniaLaundry, was a product within the meaning of the provisoto Section 8(b)(4) of the Act.Though the language of the proviso to Section 8(b)(4)was thought by the Board in theTree Fruitscase toprohibit publicity picketing," the Supreme Court held thatpeaceful consumer picketing is one of the forms ofpublicity validated by the proviso. 10a.The "integrated package" doctrineThe General Counsel contends thatconsumerpicketingat thepremisesof a secondary employer which inherentlyrequiresthe consumer to ceasepatronizingthe secondaryemployer isan appeal tothat effect, and improper. Thatposition is thus stated in the General Counsel's brief:Succinctly stated, it is submitted that the right toengagein consumer picketing is not an absolute rightbut has to be weighedagainst theright of thesecondary employer toengage in his normal businessactivity and that, when the appeal to the consumer notto purchase the primary product inherently requiresthat the consumer must perforce cease doingbusiness with the secondary employer, the appeal willbe construedas anappeal to the consumer to thateffect and not a properconsumerappeal to ceasedoingbusinesswith the primary employer.More specifically, the General Counsel urges that therelative economic value of the primary employer's productin relation to the value of the secondary employer'sproduct, and the degree of integration of the primaryemployer's product into that sold by the secondaryemployer, are factors affecting the permissibility ofconsumer picketing.The General Counsel suggests several illustrations. Oneis of a union having a primary dispute with a manufacturerof dry wall, which pickets before a home building project,in which the dry wall has already been installed, with signsrequesting the public to demand plaster walls. Another isthat of a union having a primary dispute with a supplier ofcotton batting of nominal value used in furniture, whichpickets a retail furniture vendor with signs asking thepublic not to buy the cotton batting.The gist of the General Counsel's argument is that inthese situations the primary goods are so intertwined inthe ultimate product sold by the secondary employer, andtheirvalue in relation to the whole product soinsubstantial, that the appeal necessarily requires theconsumer to cease doing business with the secondaryemployer. For want of a better term, this may perhaps bereferred to as the "integrated package" doctrine. In thecase of a fine restaurant, the General Counsel states, linennapkins and tablecloths are an integral element ofattraction to the establishment, and if customers arerequested by picketing to ask for paper substitutes theywill choose not to patronize the establishment at all.Similarly, the argument continues, with respect tobusinesses such as a health club or gymnasium to urgepatrons by picketing to use paper towels will result in theirabandoning use of the facility altogether.The question posed is a troublesome one. In addition tothe hypothetical situations posed by the General Counselconcerning the use of dry wall and cotton batting, othersmay be envisioned, involving consumer picketing of: anappliance store, the bulk of whose sales are of theproducts of a manufacturer with whom the union has aprimary dispute; the automobile dealer who sells only theautomobile manufactured by the primary disputant; theautomobile manufacturer, distributor, or dealer, where theprimary dispute is with the contractor who supplies theupholstery, the transmissions, or the wiring in theautomobiles;the building contractor whose houses arepaintedwith paint,or whose mortar includes cement,manufactured by the primary disputant. The possibilitiesare manifold-as various and numerous as the scope ofbusiness enterprise.To decide the legality of consumer picketing on a case-by-case basis according to the degree the boycottedmaterial is integrated in the product vended by thesecondary employer, or upon the basis of the dollar valueof the boycotted matter in relation to the value of the final8Thus, the Court said:a primary target of the 1959 amendments was thesecondary boycotts conducted by the Teamsters Union,which ordinarily represents employees not of manufacturers,but of motor earners.There is nothing in the legislativehistory which suggests that the protection of the proviso wasintended to be any narrower in coverage than the prohibitionto which it is an exception,and we see no basis for attributingsuch an incongruous purpose to Congress(NLRB vServette, Inc,377 U.S. 46, 55 )" 132 NLRB 1172, 1177 See alsoUpholsterers Frame &Bedding Workers, etc (Minneapolis House Furnishing Co ),132NLRB 40,United Wholesale and Warehouse Employees, Local261 (Perfection Mattress & Spring Company),125 NLRB 520, setaside 282 F 2d 824 (C A D C )"' It has been suggested that doubts as to the constitutionalityof a ban on consumer picketing may have been a factor in thecourt's construction of the proviso Lewis,Consumer Picketingand the Court -the Questionable Yield of Tree Fruits,49 MinnL R 479 (1965), Seinfeld,Picketing and Publicity underSection8(b)(4)of the LMRA,73 Yale L J 1265, 1280-81 (1964) And seeJones,The Ban on "Publicity" Picketing,and Mayer,LMRDAConstitutional Implications of Picketing,in Symposium on theL M R D A , Ralph Slorenko editor, pp 999,1010,1017The constitutional problem was quite plainly a factor in theconstruction given the proviso by the court of appeals in theTreeFruitscase, 308 F 2d 311, 315-317 (C A D C.) 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduct, or to the proportion the secondary employer'ssales of the product or material bears to his total business,or of the importance to the secondary's customer of theservice or product to be rejected, would present endlessproblems of demarcation,somewholly subjective, withoutapparent meaningful standards for resolution. Thus, maythe distributor of automobiletransmissions,upholstery, orwiring be consumer picketed, while the manufacturer whoinstalls them, or the dealer who sells them, in the finalproduct may not be? Can Safeway Stores whose sales ofapples probably represent a fraction of its total businessbe consumer picketed (as inTree Fruits),while the fruitdealerwhose sales of the same apples constitute asubstantial proportion of his business may not be? Whenmay the builder who uses boycotted dry wall be picketed ifhis project is in various stages of construction, somehouses finished, some not yet at the dry-wall stage? Maycotton batting be followed from the producer to thedistributor, but not from the producer to the furnituremanufacturer or retailer? If so, the product which is solddirectly to a manufacturer may be free of picketingbeyond the producer's premisesifitsdollar value isrelatively minimal in relation to the final product, but thatwhich is sold to the intervening distributor is not. Suchdistinctionswould seem little short of capricious orprovidential. The accident of the method of merchandisingin the particular case does not appear to be a sound basisfor regulating publicity directed to consumers concerningthe underlying labor dispute.These difficulties, representative of a potential host,seem to militate against the establishment of the principlesuggested by the General Counsel. The opinion of thedissenting justices in theTree Fruitscase appears toconfirm this view, as well as to suggest that acceptance ofthe principle is foreclosed by the majority decision. Thusthe dissent, without correction by the majority, indicatesthat the Court has validated consumer picketing before anindependent secondary retailer whose business consistsentirely of sales of the struck primary product; as well asrejecting a standard of applicability dependent upon theproportionofthesecondaryemployer'sincomeattributable to sales of the boycotted goods." Thequestion then is, what is the standard adopted by theCourt governing the use of peaceful consumer picketing atsecondary sites?Briefly, the conduct which the Court in theTree Fruitscase found proscribed in such picketing is:... its useto persuade the customers of the secondaryemployerto cease trading with himin order to forcehim to cease dealing with, or to put pressure upon, theprimary employer. [Emphasis supplied.] (377 U.S. 58,63.)And again:... picketing which persuades the customers of asecondary employer to stop all trading with him wasalso to be barred. (377 U.S. at 71.)In such case, the union does more than merely followthe struck product; it creates a separate dispute withthe secondary employer. (377 U.S. 58, 71, 72.)What is permitted, the Court indicates, is:...peaceful picketing at the secondary site directedonly at the struck product. (377 U.S. 58, 63.)The dispositive factor then is the Union's objective, andnot the integration of the struck goods in the final product,their economic or other value in relation to the value of thefinal product or service rendered, or the amount of thesecondary employer's sales of the product in relation to histotal business. As the dissent inTree Fruitsindicates, totalcessation of the sales of the secondary employer mayfollow without illegal result.b."Unity of interest"In addition to its contention that consumer picketing isprotected by the statute and the constitution as speech,the Respondent also suggests that consumer picketing of asecondary employer who does businesswith a primaryemployer may in fact be permissible primary action, thuspermitting picketing of the secondary employer to thesame extent as the primary employer.Thisposition isfounded in the proposition that a "unity of interest"existsbetween the struck employer and the secondary employer,on the theory that the secondary employer receives acompetitive benefit from the struck employer's lower laborcosts.The authority for this view is found by theRespondent in twoNew York cases:Goldfinger v.Feintuch,276 N.Y. 281, 11 N.E. 2d 910(1937),which wascited bythe Supreme Court in theTreeFruitscase, and ina later decision inPeople v. Muller,236 N.Y. 281, 36 N.E.2d 206(1941).Ido not construe the SupremeCourt'sreferenceto theGoldfingercase in theTreeFruitsopinionas indicating approval of the specific theory expressed inGoldfingerto justify picketing of secondary employers. Iinterpretthe Court's language as merely a reference to aline of authority.12c.The object of the postsettlement picketingHaving determined the guiding principle to be followed,we turn now to the specific incidents involved. Thequestions to be determined are (1) whether the picketingof Hollywood Laundry was justified as ally picketing, and(2)whether the remainder of the postsettlement picketingThe dissenting opinion stated in partThe distinction drawn by the majority becomes even moretenuous if a picketed retailer depends largely or entirely onsales of the struck product If, for example, an independentgas station owner sells gasoline purchased from a struckgasoline company, one would not suppose he would feel lessthreatened, coerced, or restrained by picket signs which said"Do not buy X gasoline" than by signs which said "Do notpatronize this gas station." To be sure Safeway isa mutiplearticle seller, but it cannot well be gainsaid that the rule laiddown by the Court would be unworkable if its applicabilityturned on a calculation of the relation between total incomeof the secondary employer and income from the struckproduct (377 U S 58, 83 )12The language relied on by the Respondent is found in fn 7 oftheTreeFruitsopinion(377 U S at 64)The distinction between picketing a secondary employermerely to "follow the struck goods," and picketing designedto result in a generalized loss of patronage,was wellestablished in the statecases by 1940The distinction wassometimes justified on the ground that the secondaryemployer,who was presumed to receive a competitivebenefit from the primary employer's nonunion,and hencelower,wage scales, was in "unity of interest"with thepnmary employer[citingGoldfingerand other cases] andsometimes on the ground that picketing restricted to thepnmary employer's product is "a pnmary boycott against themerchandise." [Citing authorities 1The Courtdid not indicate that it was following either line ofauthority in reaching its result CALIFORNIA LAUNDRY & LINEN SUPPLYwas in fact for the purpose of advising the public of theprimary labor dispute.Hollywood Laundry:In the ordinarycircumstanceprimary picketing of an employer who is not the source ofthe labor dispute-that is, picketing designed to inducethe employees of such an employer to refuse to performemployment services, or to coercehim, inorder to compelhim toterminatebusinessrelationswith the primaryemployer-is a violation of Section 8(b)(4) of the Act.However, where an employer is performing struck workfor the primary employer, he becomes an ally of theprimary employer and picketable to the same extent. (Seefn.1, supra.)The validity of this principle of law is not indispute here. The problem beforeus iswhether anassertedgood-faithbeliefthat the alleged ally isperforming struck work is a defense where it hadperformed such work in the past, but had ceased to do soat thetimethe picketing was instituted. As we have seen,Hollywood was performing struck work for CaliforniaLaundry at the time it received the Respondent'sSeptember 26 letter, but had ceased to do so by October 8when the picketing was instituted.Respondent's letter informed Hollywood that in theabsence of information from Hollywood to the effect that itwas not doing work for California Laundry the Respondentwouldassumethat it was, and would act accordingly.Hollywood did not respond. In these circumstances theRespondent contends that its picketing was a reasonablemistake of fact made in good faith, and hence not evidenceof an illegal object.Where the existence of a particular state of facts isessentialto the legality of a course of action, a mistakenbelief as to the existence of the factsis nota defense forengagingin the action. Thus, the discharge of an employeein the good-faith belief that in connection with unionactivity he engaged in misconduct warranting discharge, isan unfair labor practice if the employee did not in factengage in the misconduct.(Brunup and Sims, Inc.,379U.S. 21.) Other examples, unnecessary to enumerate,could be cited. In electing to pursue its course of conductthe Respondent assumed the risk that its belief as to thefacts was correct.(Cone Brothers Contracting Company,235 F.2d 37,41-42 (C.A. 5), cert. denied 352 U.S. 916.)Sinceit isthe existence of the ally relationship which isessentialtojustifytheRespondent'saction,thereasonablenessof the Respondent's belief is notdispositive-at least in the absence of evidence ofentrapment or misrepresentation. Otherwise the right of asecondary employer to be free of coercion in a labordispute would be dependent, not upon whether he wasneutral infact, but upon whether the union reasonablythought him so. This would not comport with the statutoryscheme. Hollywood was under no duty to advise theRespondent that it was not performing struck work forCalifornia Laundry. If there were doubt or dispute as tothefacts,Hollywood's failure to respond to theRespondent's request for confirmation, and the fact that ithad done such work, would no doubt constitute evidence13 International Representative Lampert's testimony is to theeffect that the Respondent's information as to Chuck Wagon'suse of linen was based upon information supplied by employees ofCalifornia Laundry as to persons "who were doing business withCalifornia Laundry" or "who used that service " There is noindication that any distinction was made or sought as to whetherthe napery thus provided was for public use Respondent'sPresident Mathers' testimony is that since Kahn was operating a435on theissue.However, it being undisputed that at the timeof the picketing Hollywood was no longer performingstruck work, its failure to respond is not a defense.It is notenough that at thetimethe letter was received Hollywoodwas performing work for California; the situation is to bejudged as of the time the picketing was instituted.(InternationalBrotherhoodofTeamsters(SterlingBeverages, Inc.),90 NLRB 401;Local 618, Automotive,Petroleumand Allied IndustriesEmployeesUnion(Incorporated Oil Company),116 NLRB 1844.)Campus Chuck Wagon:It has been seen that the ChuckWagon was picketed despite the fact that it supplied nolinenproducts- to customers, and because, as UnionRepresentatives Mathers and Lampert told Chuck WagonPresident Kahn, it used "scab" labor; that is, because itutilized the services of California Laundry. The picketingof Chuck Wagon was thus not "for the purpose oftruthfully advising the public" as required by the provisoto Section 8(b)(4), and therefore not protected by it.However, even if I were to find, contrary to the fact, thatin their conversations with Kahn, Mathers and Lampertdid not refer to Chuck Wagon's use of "scab" labor as areason for the picketing, I would nevertheless find thepicketing unprotected by the proviso. This for reasonssimilar to those found dispositive in the primary picketingof Hollywood Laundry: the Respondent assumed the riskthat the facts warranted its action, and since they did notthe Respondent's good-faith belief is not a defense.In any event I would not find good faith establishedhere. In view of the potential for harm toa neutralemployer in a labor disputeit isnot too much to demandthat beforeinstitutingconsumer picketing at the premisesofsecondary employers, a union take reasonableprecautions to insure that its action is justified. A failure todo so exhibits a want of due carenegatinggood faith. Inthe instantcasedue care would have required at least apersonal visit to Chuck Wagon, or communication from it,to determine whether customers used California-servicedlinen.Absent these precautions I could not find good faithin mistaken picketing of Chuck Wagon.13La Costa Development Co:Here the Respondent offers adefense of inadvertency. Thus, for 2 days the pickets at LaCosta carried primary picket signs in what was ostensiblyconsumer picketing. The considerations found dispositivewith respect to the picketing at Hollywood Laundry and atChuck Wagon Restaurant are equally applicable here. TheRespondent was under a duty to conduct its picketingwithin the law, and to exercise due care. The introductionof primary picketsignsinto an asserted consumer picketlinedoes not import due care or good faith. Andinadvertence does not reasonably explain the fact that thesignswere allowed to remain for 2 days-a circumstancesimilarly incompatible with good-faith effort at compliancewith the law.d.General conclusions as to the validity of thepostsettlement picketingThe testas tothe legality of consumer picketing ofrestaurant"we would assumethat he wasusing linen serving thepublic " Mathers further testified that he "thought" that someyears before asa guest ata dinner party at the Chuck Wagon hehad been suppliedwith a linennapkin Thisinformationis not ofsuch substantiality as to warrant a conclusionof due care or goodfaith in the establishmentof a picket line supposedly directedonly to membersof the public298-668 0-69-29 436DECISIONSOF NATIONALLABOR RELATIONS BOARDsecondary employers under the proviso to Section 8(b)(4)of the Act is its objective-that is, whether it is directed tosecure consumer rejection of the product of the primaryemployer, or whether instead it is directed to securing aboycott of the secondary employer himself. The nature ofthe service rendered here by the secondary employers,and the economic, esthetic, or intangible value ofCalifornia Laundry's contribution thereto do not makeimproperper seconsumer picketing at secondarypremises.However, particular aspects of the postsettlementpicketing have been found not to be protected by theproviso.In isolationparticular incidents of improperactivity may at times be excusable as inadvertent or basedon genuineand reasonable mistake, thusnegating aconclusionof illegal objective; or deemed in thecircumstances not to be sufficiently substantial to warrantissuance of a remedial order. Here, however, the incidentswere not isolated but multiple. When considered together,and against the background of presettlement objective tosecure illegal inducement of employees and coercion ofemployers, an assumption of valid objective in the series ofpostsettlement instances of improper picketing strainscoincidence, and warrants a judgment as to absence of duecare and good faith, and the presence of a prohibitedobjective. In any event, whatever the Respondent's goodfaith, and whatever the actual effect of its conduct, thenecessary tendency of its improper picketing was toinduce and encourage employees of secondary employersto refuse to perform services and to threaten or restrainsecondary employers with the objective of requiring suchemployers to cease dealing with California Laundry.Upon the basis of all the circumstances the conclusion isrequired, and it is found, that in the postsettlementpicketing of Hollywood Laundry, Campus Chuck WagonRestaurant, and La Costa Development Company, theRespondent violated Section 8(b)(4)(i) and (ii)(B) of the Act.2.The presettlement conductThe Respondent in Case 21-CC-908 having engaged inviolations of the Act of the same character as thoseinvolved in the settlement agreement in Case 21-CC-902,it is found that the Regional Director properly set aside thesettlementagreement.Findingsandconclusionspertaining to the presettlement conduct are thereforerequired.As has been seen, prior to the settlement agreement theRespondent engaged in primary picketing activity at thepremises of various secondary employers: CuyamacaClub, Mission Valley Inn, Town and Country Motel, PaulPicco's Signal Service Station, and United Sates NationalBank Building. These being secondary employers, theRespondent's picketing of them as primary disputants,and the inducement of the Interstate Restaurant Supplytruckdriver by the Respondent's picket on September 21,1965, not to make deliveries to Mission Valley Inn, wereviolativeof Section 8(b)(4)(i) and (ii)(B) of the, Act.Likewise,theRespondent's threat on or aboutSeptember 20, 1965, to picket Coronado Hospital if itcontinued to do business with California Laundry wasmade with the object of requiring Coronado to cease doingbusiness with California Laundry and as such was inviolation of Section 8(b)(4)(ii)(B) of the Act.Upon the basis of the foregoing findings andconclusions, I recommend that the Board issue thefollowing:ORDERLaundry,DryCleaning& Dye House WorkersInternational Union, Local No. 259, affiliated with theLaundry,DryCleaning& Dye House WorkersInternationalUnion,itsofficers,agents,andrepresentatives, shall:1.Cease and desist from:(a) Inducing or encouraging any individual employed inan industry affecting commerce to refuse in the course ofhis employment to perform any service with the object offorcing or requiring any person to cease doing businesswithMorrison's of San Diego, Inc.. d/b/a CaliforniaLaundry & Linen Supply.(b)Threatening,coercing,orrestrainingCampusChuck Wagon Corporation, Coronado Hospital, CuyamacaClub,HollywoodLaundry and Dry Cleaners, Inc.,InterstateRestaurant Supply, La Costa DevelopmentProject,Mission Valley Inn, Paul Picco's Signal ServiceStation,Town and Country Motel, and United StatesNational Bank Building, or any other person engaged in anindustry affecting commerce, with an object of forcing orrequiring any such person to cease doing business withMorrison's of San Diego, Inc., d/b/a California Laundry &Linen Supply.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post at its offices and meeting halls, copies of theattached notice marked "Appendix. 9114 Copies of saidnotice, to be furnished by the Regional Director for Region21, after being duly signed by the Respondent's authorizedrepresentative,shallbe posted by the Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Promptly after receipt of said notices return signedcopies thereof to the Regional Director for posting byCampus Chuck Wagon Corporation, Coronado Hospital,Cuyamaca Club, Hollywood Laundry and Dry Cleaners,Inc., Interstate Restaurant Supply, La Costa DevelopmentProject,Mission Valley Inn, Paul Picco's Signal ServiceStation,Town and Country Motel, and United StatesNationalBank Building, if they be willing, at theirrespective places of business, including all places wherenotices to employees are customarily posted.(c)Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Decision, whatsteps the Respondent has taken to comply herewith. is'" In the eventthat thisRecommendedOrder is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the RecommendedOrder of aTrial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe'substituted for the words"a Decision and Order "15 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director,in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith " CALIFORNIA LAUNDRY & LINEN SUPPLY437APPENDIXNOTICE TO ALL MEMBERSPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ourmembers, officers, employees, and agents, and thefollowing persons and their employees; Campus ChuckWagon Corporation,TheCoronadoHospital,TheCuyamaca Club, Hollywood Laundry and Dry Cleaners,Inc., Interstate Restaurant Supply, La Costa DevelopmentProject,The Mission Valley Inn, Paul Picco's SignalService Station, Town and Country Motel, United StatesNational Bank Building, that:WE WILL NOT induce or encourage any individualemployed in an industry affecting commerce to refusein the course of his employment to perform anyservice with the object of forcing or requiring anyperson to cease doing business with Morrison's of SanDiego, Inc., d/b/a California Laundry & LinenSupply.WE WILL NOT threaten, coerce, or restrain CampusChuck Wagon Corporation, the Coronado Hospital,the Cuyamaca Club, Hollywood Laundry and DryCleaners, Inc., Interstate Restaurant Supply, LaCosta Development Project, Mission Valley Inn, PaulPicco's Signal Service Station, Town and CountryMotel, United States National Bank Building, or anyotherperson engaged in an industry affectingcommerce, with the object of forcing or requiring anysuch person to cease doing business with Morrison'sof San Diego, Inc., d/b/a California Laundry &Linen Supply.LAUNDRY, DRY CLEANING&DYE HOUSE WORKERSINTERNATIONAL UNION,LOCAL No. 259, AFFILIATEDWITH THE LAUNDRY, DRYCLEANING& DYE HOUSEWORKERS INTERNATIONALUNION(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If persons have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, EasternColumbia Building, 849 South Broadway, Los Angeles,California 90014, Telephone 688-2200.